Case 221-0. 04021-MCALDW Document 3-1 Filed 03/29/21 Page 1 of 29 PagelD: 64

FREDRICK L. RUBENSTEIN, ESQ.
ATTORNEY ID. NO. 004651994
| JAMES P. NOLAN AND ASSOCIATES, L.L.C.

61 GREEN STREET

WOODBRIDGE, NEW JERSEY 07095
TELEPHONE: (732) 636-3344 FAX: (732) 636-1175 |
Attorneys for Defendants, John E. McCormac (improperly pled as John
E. McCormack) Mayor of Woodbridge, Robert Hubner Director of the
Woodbridge Police, Township of Woodbridge, City of Woodbridge
| Police Officer Andrew Lyszk and Woodbridge Police Sergeant Joseph
Licciardi

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

NIJEER PARKS,
Plaintiff, 3 CIVIL ACTION NO. 2:21-cv-04021

-v-
ANSWER TO PLAINTIFF’S FIRST

JOHN E. McCORMACK, MAYOR OF : AMENDED COMPLAINT

WOODBRIDGE, In his personal

and official capacity, ROBERT

HUBNER, DIRECTOR OF THE

WOODBRIDGE POLICE In his

personal and official capacity:

CITY OF WOODBRIDGE POLICE

OFFICERS, ANDREW LYSZK and

WOODBRIDGE POLICE SGT. JOSEPH

LICCIARDI, WOODBRIDGE POLICE

OFFICERS JOHN AND JANE DOE 1-

20, being as yet unknown

actors, MIDDLESEX DEPARTMENT

OF CORRECTIONS, JOHN and JANE

DOES 1-20, being unknown

actors, MIDDLESEX COUNTY

PROSECUTOR, ACTING PROSECUTOR

CHRISTOPHER KUBERIET, in his

personal and officical

capacity, and ASSISTANT

MIDDLESEX COUNTY PROSECUTOR

PETER NATASI, and IDEMIA,

INC.’S being the maker of the

facial recognition software

and ABC CORPORATION, being an

as yet unknown seller or

servicer of the facial

recognition programs.

 

Defendants.

 

 

 
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 2 of 29 PagelD: 65

McCormack)

Woodbridge Police,

Defendants, John E. McCormac (improperly pled

Mayor of Woodbridge,

Township of Woodbridge,

as John E.

Robert Hubner Director of the

City of Woodbridge |

Police Officer Andrew Lyszk and Woodbridge Police Sergeant Joseph

Licciardi, through their Attorneys, James P. Nolan and Associates,

L.L.C., by way of Answer to Plaintiff’s First Amended Complaint |

say:

FACTS COMMON TO ALL COUNTS

Incident at the Hampton Inn on January 26, 2019

1.

set

set

set

set

set

set

7.

Plaintiff is left to his proofs pertaining to the
forth in Paragraph 1 of Plaintiff's First Amended
Plaintiff is left to his proofs pertaining to the
forth in Paragraph 2 of Plaintiff's First Amended
Plaintiff is left to his proofs pertaining to the
forth in Paragraph 3 of Plaintiff's First Amended
Plaintiff is left to his proofs pertaining to the
forth in Paragraph 4 of Plaintiff’s First Amended
Plaintiff is left to his proofs pertaining to the
forth in Paragraph 5 of Plaintiff’s First Amended
Plaintiff is left to his proofs pertaining to the

forth in Paragraph 6 of Plaintiff’s First Amended

allegations |
Complaint. |
allegations
Complaint.
allegations
Complaint.
allegations
Complaint.
allegations
Complaint.

allegations

Complaint.

These Defendants deny the allegations set forth in Paragraph

7 of the Facts Common To All Counts of Plaintiff's First Amended

Complaint.

8.

These Defendants deny the allegations set forth in Paragraph

8 of the Facts Common To All Counts of Plaintiff's First Amended

Complaint.
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 3 of 29 PagelD: 66

9. These Defendants deny the allegations set forth in Paragraph

9 of the Facts Common To All Counts of Plaintiff's First Amended |
Complaint.

10. These Defendants deny the allegations set forth in Paragraph |
10 of the Facts Common To All Counts of Plaintiff's First Amended

Complaint.

11. These Defendants deny the allegations set forth in Paragraph |
11 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

Wrongful Issuance of Warrant of Arrest for Plaintiff

12. Plaintiff is left to his proofs pertaining to the allegations
set forth in Paragraph 12 of Plaintiff’s First Amended Complaint. |
13. Plaintiff is left to his proofs pertaining to the allegations

set forth in Paragraph 13 of Plaintiff’s First Amended Complaint.

14. These Defendants deny the allegations set forth in Paragraph
13 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

15. These Defendants deny the allegations set forth in Paragraph
15 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

16. These Defendants deny the allegations set forth in Paragraph
16 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

17. These Defendants deny the allegations set forth in Paragraph
17 of the Facts Common To All Counts of Plaintiff's First Amended

Complaint.
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 4 of 29 PagelD: 67

|
18. These Defendants deny the allegations set forth in Paragraph

19 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

19. These Defendants deny the allegations set forth in Paragraph |
19 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

20. These Defendants deny the allegations set forth in Paragraph
20 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint. |
21. Plaintiff is left to his proofs pertaining to the allegations

set forth in Paragraph 21 of Plaintiff’s First Amended Complaint.

22. Plaintiff is left to his proofs pertaining to the allegations

set forth in Paragraph 22 of Plaintiff's First Amended Complaint.

23. Plaintiff is left to his proofs pertaining to the allegations

set forth in Paragraph 23 of Plaintiff's First Amended Complaint.

24. These Defendants deny the allegations set forth in Paragraph
24 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

25. These Defendants deny the allegations set forth in Paragraph
25 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

26. These Defendants deny the allegations set forth in Paragraph
26 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

27. These Defendants deny the allegations set forth in Paragraph

27 of the Facts Common To All Counts of Plaintiff's First Amended

Complaint.
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 5 of 29 PagelD: 68

28. These Defendants deny the allegations set forth in Paragraph
28 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

29. These Defendants deny the allegations set forth in Paragraph
29 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

30. These Defendants deny the allegations set forth in Paragraph
30 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

31. These Defendants deny the allegations set forth in Paragraph
31 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

32. Plaintiff is left to his proofs pertaining to the allegations
set forth in Paragraph 32 of Plaintiff’s First Amended Complaint.

Plaintiff’s Wrongful Arrest

33. Plaintiff is left to his proofs pertaining to the allegations
set forth in Paragraph 33 of Plaintiff£’s First Amended Complaint.
34. These Defendants deny the allegations set forth in Paragraph
34 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

35. These Defendants deny the allegations set forth in Paragraph
35 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

36. These Defendants deny the allegations set forth in Paragraph
36 of the Facts Common To All Counts of Plaintiff's First Amended

Complaint.
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 6 of 29 PagelD: 69

37. These Defendants deny the allegations set forth in Paragraph |
36 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

38. These Defendants deny the allegations set forth in Paragraph |
38 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

39. These Defendants deny the allegations set forth in Paragraph
39 of the Facts Common To All Counts of Plaintiff's First Amended |
Complaint. |
40. These Defendants deny the allegations set forth in Paragraph |
40 of the Facts Common To All Counts of Plaintiff's First Amended |
Complaint.

41. These Defendants deny the allegations set forth in Paragraph
41 of the Facts Common To All Counts of Plaintiff's First Amended |
Complaint.

42. These Defendants deny the allegations set forth in Paragraph
42 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

43. These Defendants deny the allegations set forth in Paragraph
43 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

44, These Defendants deny the allegations set forth in Paragraph
44 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

45. These Defendants deny the allegations set forth in Paragraph

45 of the Facts Common To All Counts of Plaintiff's First Amended

Complaint.
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 7 of 29 PagelD: 70

46. These Defendants deny the allegations set forth in Paragraph
46 of the Facts Common To All Counts of Plaintiff's First Amended |
Complaint.
47. These Defendants deny the allegations set forth in Paragraph
47 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.
48. These Defendants deny the allegations set forth in Paragraph:
48 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.
49. These Defendants deny the allegations set forth in Paragraph
49 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.
50. These Defendants deny the allegations set forth in Paragraph
50 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.
51. These Defendants deny the allegations set forth in Paragraph |
51 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.
52. These Defendants deny the allegations set forth in Paragraph
52 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.
53. These Defendants deny the allegations set forth in Paragraph
53 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.
54. These Defendants deny the allegations set forth in Paragraph
36 of the Facts Common To All Counts of Plaintiff's First Amended

Complaint.
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 8 of 29 PagelD: 71

Plaintiff£’s Unlawful Confinement In Cruel and Unusual Conditions

(8)

55. These Defendants deny the allegations set forth in Paragraph
55 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

56. Plaintiff is left to his proofs pertaining to the allegations
set forth in Paragraph 56 of Plaintiff’s First Amended Complaint.
57. Plaintiff is left to his proofs pertaining to the allegations
set forth in Paragraph 57 of Plaintiff’s First Amended Complaint.
58. Plaintiff is left to his proofs pertaining to the allegations
set forth in Paragraph 58 of Plaintiff’s First Amended Complaint.
59. Plaintiff is left to his proofs pertaining to the allegations
set forth in Paragraph 59 of Plaintiff's First Amended Complaint.
60. Plaintiff is left to his proofs pertaining to the allegations
set forth in Paragraph 60 of Plaintiff’s First Amended Complaint.
61. Plaintiff is left to his proofs pertaining to the allegations
set forth in Paragraph 61 of Plaintiff’s First Amended Complaint.
62. Plaintiff is left to his proofs pertaining to the allegations
set forth in Paragraph 62 of Plaintiff’s First Amended Complaint.

Insistence on Prosecution by Prosecutor Who Knew of Absence of
Factual Basis

63. Plaintiff is left to his proofs pertaining to the allegations
set forth in Paragraph 63 of Plaintiff’s First Amended Complaint.
64. These Defendants deny the allegations set forth in Paragraph
64 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

65. These Defendants deny the allegations set forth in Paragraph

65 of the Facts Common To All Counts of Plaintiff's First Amended
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 9 of 29 PagelD: 72 |

Complaint.
66. These Defendants deny the allegations set forth in Paragraph
66 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

Intentional or Deliberate Indifference of County Prosecutor

67. Plaintiff is left to his proofs pertaining to the allegations |
set forth in Paragraph 67 of Plaintiff's First Amended Complaint.
68. Plaintiff is left to his proofs pertaining to the allegations

set forth in Paragraph 68 of Plaintiff’s First Amended Complaint.

69. Plaintiff is left to his proofs pertaining to the allegations

set forth in Paragraph 64 of Plaintiff’s First Amended Complaint.

70. Plaintiff is left to his proofs pertaining to the allegations

set forth in Paragraph 70 of Plaintiff’s First Amended Complaint.

71. These Defendants deny the allegations set forth in Paragraph
71 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

72. Plaintiff is left to his proofs pertaining to the allegations

set forth in Paragraph 72 of Plaintiff’s First Amended Complaint.
73. These Defendants deny the allegations set forth in Paragraph
73 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint. |
74. These Defendants deny the allegations set forth in Paragraph
74 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

75. These Defendants deny the allegations set forth in Paragraph

75 of the Facts Common To All Counts of Plaintiff's First Amended

Complaint.
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 10 of 29 PagelD: 73

76. These Defendants deny the allegations set forth in Paragraph
76 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint. |
77. These Defendants deny the allegations set forth in Paragraph
77 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

78. These Defendants deny the allegations set forth in Paragraph
78 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

79. These Defendants deny the allegations set forth in Paragraph
79 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

80. These Defendants deny the allegations set forth in Paragraph
80 of the Facts Common To All Counts of Plaintiff's First Amended
Complaint.

81. These Defendants deny the allegations set forth in Paragraph
81 of the Facts Common To All Counts of Plaintiff's First Amended

Complaint.

COUNT TI

AS AND FOR A FIRST CAUSE OF ACTION FOR A VIOLATION OF
THE NEW JERSEY CIVIL RIGHTS ACT N.J.S.A. 10:6-2

82. Defendants, John E. McCormac (improperly pled as John E.
McCormack) Mayor of Woodbridge, Robert Hubner Director of the
Woodbridge Police, Township of Woodbridge, City of Woodbridge
Police Officer Andrew Lyszk and Woodbridge Police Sergeant Joseph
Licciardi, hereby incorporate and re-assert each and every response

as set forth in the above-paragraphs as if fully stated herein.
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 11 of 29 PagelD: 74

83. These Defendants deny the allegations set forth in Paragraph
| 83 of Count One of Plaintiff's First Amended Complaint.
| 84. These Defendants deny the allegations set forth in Paragraph
46 of Count One of Plaintiff's First Amended Complaint.

COUNT IT

| AS AND FOR A FIRST CAUSE OF ACTION FOR A VIOLATION OF
THE NEW JERSEY CIVIL RIGHTS ACT N.J.S.A. 10:6-2,
EQUAL PROTECTION CLAIM.

 

85. Defendants, John E. McCormac (improperly pled as John E.
McCormack) Mayor of Woodbridge, Robert Hubner Director of the
Woodbridge Police, Township of Woodbridge, City of Woodbridge
Police Officer Andrew Lyszk and Woodbridge Police Sergeant Joseph
Licciardi, hereby incorporate and re-assert each and every response
as set forth in the above-paragraphs as if fully stated herein.
86. These Defendants deny the allegations set forth in Paragraph
86 of Count Two of Plaintiff’s First Amended Complaint.
87. These Defendants deny the allegations set forth in Paragraph
87 of Count Two of Plaintiff's First Amended Complaint.
88. These Defendants deny the allegations set forth in Paragraph
88 of Count Two of Plaintiff's First Amended Complaint.
89. These Defendants deny the allegations set forth in Paragraph
89 of Count Two of Plaintiff's First Amended Complaint.
90. These Defendants deny the allegations set forth in Paragraph
90 of Count Two of Plaintiff's First Amended Complaint.
| 91. These Defendants deny the allegations set forth in Paragraph
91 of Count Two of Plaintiff's First Amended Complaint.
92. These Defendants deny the allegations set forth in Paragraph

92 of Count Two of Plaintiff's First Amended Complaint.
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 12 of 29 PagelD: 75

|
93. These Defendants deny the allegations set forth in Paragraph

93 of Count Two of Plaintiff's First Amended Complaint.

COUNT IIt

AS AND FOR A SECOND CAUSE OF ACTION FOR EXCESSIVE FORCE, A
VIOLATION OF THE NEW JERSEY CIVIL RIGHTS ACT (FOURTH AMENDMENT TO
THE CONSTITUTION OF THE UNITED STATES AND OF THE NEW JERSEY CIVIL

RIGHTS ACT N.J.S.A. 10:6-2)

94. Defendants, John E. McCormac (improperly pled as John E.
| McCormack) Mayor of Woodbridge, Robert Hubner Director of the |
Woodbridge Police, Township of Woodbridge, City of Woodbridge |

Police Officer Andrew Lyszk and Woodbridge Police Sergeant Joseph

Licciardi, hereby incorporate and re-assert each and every response |

as set forth in the above-paragraphs as if fully stated herein.
| 95. These Defendants deny the allegations set forth in Paragraph

95 of Count Three of Plaintiff’s First Amended Complaint.

96. These Defendants deny the allegations set forth in Paragraph |
96 of Count Three of Plaintiff's First Amended Complaint.

97. These Defendants deny the allegations set forth in Paragraph

97 of Count Three of Plaintiff's First Amended Complaint.

98. These Defendants deny the allegations set forth in Paragraph

98 of Count Three of Plaintiff's First Amended Complaint.

99. These Defendants deny the allegations set forth in Paragraph

99 of Count Three of Plaintiff’s First Amended Complaint.
| 100. These Defendants deny the allegations set forth in Paragraph
100 of Count Three of Plaintiff's First Amended Complaint.
|
101. These Defendants deny the allegations set forth in Paragraph
101 of Count Three of Plaintiff’s First Amended Complaint.

102. These Defendants deny the allegations set forth in Paragraph

102 of Count Three of Plaintiff’s First Amended Complaint.
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 13 of 29 PagelD: 76

103. These Defendants deny the allegations set forth in Paragraph

103 of Count Three of Plaintiff's First Amended Complaint.

COUNT IV

WOODBRIDGE TOWNSHIP IS LIABLE BECAUSE THE VIOLATIONS
OF PLAINTIFF’S RIGHTS WERE CAUSED BY A
MUNICIPAL POLICY OR CUSTOM

104. Defendants, John E. McCormac (improperly pled as John E.
McCormack) Mayor of Woodbridge, Robert Hubner Director of the|
Woodbridge Police, Township of Woodbridge, City of Woodbridge
Police Officer Andrew Lyszk and Woodbridge Police Sergeant Joseph |
Licciardi, hereby incorporate and re-assert each and every response |
as set forth in the above-paragraphs as if fully stated herein.
105. These Defendants deny the allegations set forth in Paragraph
105 of Count Four of Plaintiff’s First Amended Complaint.

106. These Defendants deny the allegations set forth in Paragraph |
106 of Count Four of Plaintiff's First Amended Complaint.

107. These Defendants deny the allegations set forth in Paragraph
107 of Count Four of Plaintiff's First Amended Complaint.

108. These Defendants deny the allegations set forth in Paragraph

108 of Count Four of Plaintiff's First Amended Complaint.

COUNT V

|

THE COUNTY OF MIDDLESEX IS LIABLE BECAUSE THE VIOLATIONS

OF PLAINTIFF;S RIGHTS WERE CAUSED BY A
MUNICIPAL POLICY OR CUSTOM

 

109. Defendants, John E. McCormac (improperly pled as John E,

McCormack) Mayor of Woodbridge, Robert Hubner Director of the

Police Officer Andrew Lyszk and Woodbridge Police Sergeant Joseph

Woodbridge Police, Township of Woodbridge, City of Woodbridge
Licciardi, hereby incorporate and re-assert each and every response
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 14 of 29 PagelD: 77

as set forth in the above-paragraphs as if fully stated herein.
110. These Defendants neither admit nor deny the allegations set
forth in Paragraph 110 of Count Five of Plaintiff’s First Amended
Complaint and hereby leaves Plaintiff to his proofs.

111. These Defendants neither admit nor deny the allegations set
forth in Paragraph 111 of Count Five of Plaintiff’s First Amended
Complaint and hereby leaves Plaintiff to his proofs.

112. These Defendants neither admit nor deny the allegations set
forth in Paragraph 112 of Count Five of Plaintiff’s First Amended
Complaint and hereby leaves Plaintiff to his proofs.

113. These Defendants neither admit nor deny the allegations set
forth in Paragraph 113 of Count Five of Plaintiff's First Amended
Complaint and hereby leaves Plaintiff to his proofs.

114. These Defendants neither admit nor deny the allegations set
forth in Paragraph 114 of Count Five of Plaintiff’s First Amended
Complaint and hereby leaves Plaintiff to his proofs.

COUNT VI

AS AND FOR A SIXTH CAUSE OF ACTION FOR CRUEL AND UNUSUAL
PUNISHMENT THROUGH THE NEW JERSEY CIVIL RIGHTS ACT

115. Defendants, John E. McCormac (improperly pled as John E.
McCormack) Mayor of Woodbridge, Robert Hubner Director of the
Woodbridge Police, Township of Woodbridge, City of Woodbridge
Police Officer Andrew Lyszk and Woodbridge Police Sergeant Joseph
Licciardi, hereby incorporate and re-assert each and every response
as set forth in the above-paragraphs as if fully stated herein.

116. Plaintiff is left to his proofs pertaining to the allegations

set forth in Paragraph 116 of Plaintiff's First Amended Complaint.
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 15 of 29 PagelD: 78

 

117. These Defendants deny the allegations set forth in Paragraph
117 of the Count Six of Plaintiff's First Amended Complaint.

118. These Defendants neither admit nor deny the allegations set
forth in Paragraph 118 of Count Six of Plaintiff’s First Amended
Complaint and hereby leaves Plaintiff to his proofs.

119. These Defendants neither admit nor deny the allegations set
forth in Paragraph 119 of Count Six of Plaintiff's First Amended
Complaint and hereby leaves Plaintiff to his proofs.

120. These Defendants neither admit nor deny the allegations set
forth in Paragraph 120 of Count Six of Plaintiff’s First Amended
Complaint and hereby leaves Plaintiff to his proofs.

121. These Defendants deny the allegations set forth in Paragraph |
121 of the Count Six of Plaintiff’s First Amended Complaint.

COUNT VII

THE COUNTY OF MIDDLESEX IS LIABLE BECAUSE THE VIOLATIONS
OF PLAINTIFF'S RIGHTS WERE CAUSED BY A
MUNICIPAL POLICY OR CUSTOM

 

122. Defendants, John E. McCormac (improperly pled as John E.
McCormack) Mayor of Woodbridge, Robert Hubner Director of the
Woodbridge Police, Township of Woodbridge, City of Woodbridge
Police Officer Andrew Lyszk and Woodbridge Police Sergeant Joseph
Licciardi, hereby incorporate and re-assert each and every response
as set forth in the above-paragraphs as if fully stated herein.
123. These Defendants neither admit nor deny the allegations set
forth in Paragraph 123 of Count Seven of Plaintiff’s First Amended
Complaint and hereby leaves Plaintiff to his proofs.

124. These Defendants neither admit nor deny the allegations set

forth in Paragraph 124 of Count Seven of Plaintiff's First Amended
Case ar2t-cv-04021- MCA LDW Document 3-1 Filed 03/29/21 Page 16 of 29 PagelD: 79

Complaint and hereby leaves Plaintiff to his proofs.
COUNT VIII

AS AND FOR AN EIGHTH CAUSE OF ACTION CIVIL CONSPIRACY UNDER
JERSEY CIVIL RIGHTS LAW (N.J.S.A. 10:12.1 ET SEQ.)

125. Defendants, John E. McCormac (improperly pled as John E.
McCormack) Mayor of Woodbridge, Robert Hubner Director of the)
Woodbridge Police, Township of Woodbridge, City of Woodbridge |
Police Officer Andrew Lyszk and Woodbridge Police Sergeant Joseph
Licciardi, hereby incorporate and re-assert each and every response
as set forth in the above-paragraphs as if fully stated herein.
126. These Defendants deny the allegations set forth in Paragraph |
126 of the Count Eight of Plaintiff's First Amended Complaint.
127. These Defendants deny the allegations set forth in Paragraph
127 of the Count Eight of Plaintiff’s First Amended Complaint.
128. These Defendants deny the allegations set forth in Paragraph
128 of the Count Eight of Plaintiff's First Amended Complaint.
129. These Defendants deny the allegations set forth in Paragraph |
129 of the Count Eight of Plaintiff's First Amended Complaint.
COUNT IX

AS AND FOR A NINTH COUNT FOR COMMON LAW FALSE ARREST
130. Defendants, John E. McCormac (improperly pled as John E.
McCormack) Mayor of Woodbridge, Robert Hubner Director of the
Woodbridge Police, Township of Woodbridge, City of Woodbridge
Police Officer Andrew Lyszk and Woodbridge Police Sergeant Joseph
Licciardi, hereby incorporate and re-assert each and every response
as set forth in the above-paragraphs as if fully stated herein.
131. These Defendants deny the allegations set forth in Paragraph

131 of the Count Nine of Plaintiff's First Amended Complaint.
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 17 of 29 PagelD: 80

132. These Defendants deny the allegations set forth in Paragraph
132 of the Count Nine of Plaintiff’s First Amended Complaint.
133. These Defendants deny the allegations set forth in Paragraph
133 of the Count Nine of Plaintiff's First Amended Complaint.
134. These Defendants deny the allegations set forth in Paragraph
134 of the Count Nine of Plaintiff's First Amended Complaint.
135. These Defendants deny the allegations set forth in paragraph |
135 of the Count Nine of Plaintiff's First Amended Complaint.

COUNT X

AS AND FOR A TENTH CAUSE OF ACTION FOR FALSE IMPRISONMENT
136. Defendants, John E. McCormac (improperly pled as John E.
McCormack) Mayor of Woodbridge, Robert Hubner Director of the
Woodbridge Police, Township of Woodbridge, City of Woodbridge
Police Officer Andrew Lyszk and Woodbridge Police Sergeant Joseph
Licciardi, hereby incorporate and re-assert each and every response
as set forth in the above-paragraphs as if fully stated herein.
137. These Defendants deny the allegations set forth in Paragraph
137 of Count 10 of Plaintiff's First Amended Complaint.

COUNT XI

AS AND FOR FOR AN ELEVENTH COUNT, PLAINTIFF HAS
SUFFERED THE TORT OF FALSE LIGHT

138. Defendants, John E. McCormac (improperly pled as John E.
McCormack) Mayor of Woodbridge, Robert Hubner Director of the
Woodbridge Police, Township of Woodbridge, City of Woodbridge
Police Officer Andrew Lyszk and Woodbridge Police Sergeant Joseph
Licciardi, hereby incorporate and re-assert each and every response

as set forth in the above-paragraphs as if fully stated herein.
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 18 of 29 PagelD: 81

139. These Defendants deny the allegations set forth in Paragraph
139 of Count 11 of Plaintiff's First Amended Complaint.
140. These Defendants deny the allegations set forth in Paragraph |
140 of Count 11 of Plaintiff’s First Amended Complaint.
141. These Defendants deny the allegations set forth in Paragraph
141 of Count 11 of Plaintiff’s First Amended Complaint.
142. These Defendants deny the allegations set forth in Paragraph
142 of Count 11 of Plaintiff’s First Amended Complaint.

COUNT XIT

AS AND FOR A TWELFTH COUNT, PLAINTIFF HAS SUFFERED
INTERFERENCE WITH HIS BUSINESS REPUTATION

143. Defendants, John E. McCormac (improperly pled as John E.
McCormack) Mayor of Woodbridge, Robert Hubner Director of the |
Woodbridge Police, Township of Woodbridge, City of Woodbridge
Police Officer Andrew Lyszk and Woodbridge Police Sergeant Joseph
Licciardi, hereby incorporate and re-assert each and every response
as set forth in the above-paragraphs as if fully stated herein.
144. These Defendants deny the allegations set forth in Paragraph
144 of Count 12 of Plaintiff’s First Amended Complaint.

145. These Defendants deny the allegations set forth in Paragraph
145 of Count 12 of Plaintiff's First Amended Complaint.

146. These Defendants deny the allegations set forth in Paragraph
146 of Count 12 of Plaintiff's First Amended Complaint.

COUNT XIII

AS AND FOR A THIRTEENTH CAUSE OF ACTION, DEFENDANTS ARE LIABLE
FOR INTENTIONAL INTERFERENCE WITH PLAINTIFF’ S PROSPECTIVE
ECONOMIC ADVANTAGE

147. Defendants, John E. McCormac (improperly pled as John E.

McCormack) Mayor of Woodbridge, Robert Hubner Director of the
Case 3:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 19 of 29 PagelD: 82

Woodbridge Police, Township of Woodbridge, City of Woodbridge
|

Police Officer Andrew Lyszk and Woodbridge Police Sergeant Joseph |

Licciardi, hereby incorporate and re-assert each and every response

as set forth in the above-paragraphs as if fully stated herein.

148. These Defendants deny the allegations set forth in Paragraph |

148 of Count 13 of Plaintiff’s First Amended Complaint.

149. These Defendants deny the allegations set forth in Paragraph

149 of Count 13 of Plaintiff's First Amended Complaint.

150. These Defendants deny the allegations set forth in Paragraph |

150 of Count 13 of Plaintiff’s First Amended Complaint. |

151. These Defendants deny the allegations set forth in Paragraph

151 of Count 13 of Plaintiff’s First Amended Complaint.

152. These Defendants deny the allegations set forth in Paragraph |

152 of Count 13 of Plaintiff’s First Amended Complaint.

153. These Defendants deny the allegations set forth in Paragraph

153 of Count 13 of Plaintiff's First Amended Complaint.

COUNT XIV

AS AND FOR A FOURTEENTH CAUSE OF ACTION FOR FRAUDULENT
CONCEALMENT and DESTRUCTION OF EVIDENCE

154. Defendants, John E. McCormac (improperly pled as John E.
McCormack) Mayor of Woodbridge, Robert Hubner Director of the
Woodbridge Police, Township of Woodbridge, City of Woodbridge
Police Officer Andrew Lyszk and Woodbridge Police Sergeant Joseph
Licciardi, hereby incorporate and re-assert each and every response
as set forth in the above-paragraphs as if fully stated herein.

155. These Defendants deny the allegations set forth in Paragraph

155 of Count 13 of Plaintiff's First Amended Complaint.
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 20 of 29 PagelD: 83

156. These Defendants deny the allegations set forth in Paragraph

156 of Count 13 of Plaintiff's First Amended Complaint.

157. These Defendants deny the allegations set forth in Paragraph

157 of Count 13 of Plaintiff's First Amended Complaint.

158. These Defendants deny the allegations set forth in Paragraph
| 158 of Count 13 of Plaintiff's First Amended Complaint.

COUNT XV

AS AND FOR A FIFTEENTH CAUSE OF ACTION FOR INTENTIONAL
INFLICTION OF EMOTIONAL DISTRESS

 

McCormack) Mayor of Woodbridge, Robert Hubner Director of the

| 146. Defendants, John E. McCormac (improperly pled as John E.

Woodbridge Police, Township of Woodbridge, City of Woodbridge
Police Officer Andrew Lyszk and Woodbridge Police Sergeant Joseph
Licciardi, hereby incorporate and re-assert each and every response |
as set forth in the above-paragraphs as if fully stated herein.
147. These Defendants deny the allegations set forth in Paragraph
147 of Count 14 of Plaintiff’s First Amended Complaint.

148. These Defendants deny the allegations set forth in Paragraph
148 of Count 14 of Plaintiff’s First Amended Complaint.

149. These Defendants deny the allegations set forth in Paragraph
149 of Count 14 of Plaintiff's First Amended Complaint.

| 150. These Defendants deny the allegations set forth in Paragraph
151 of Count 14 of Plaintiff's First Amended Complaint.

COUNT XVI

AS AND FOR A SIXTEENTH CAUSE OF ACTION FOR
NEGLIGENT MANUFACTURE OR SALE

 

152. Defendants, John E. McCormac (improperly pled as John E.
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 21 of 29 PagelD: 84

|
McCormack) Mayor of Woodbridge, Robert Hubner Director of the |
|
| Woodbridge Police, Township of Woodbridge, City of Woodbridge |
Police Officer Andrew Lyszk and Woodbridge Police Sergeant Joseph
Licciardi, hereby incorporate and re-assert each and every response
as set forth in the above-paragraphs as if fully stated herein.
153. These Defendants neither admit nor deny the allegations set
forth in Paragraph 153 of Count Sixteen of Plaintiff’s First
| Amended Complaint and hereby leaves Plaintiff to his proofs.
| 154. These Defendants neither admit nor deny the allegations set
forth in Paragraph 154 of Count Sixteen of Plaintiff's First)
Amended Complaint and hereby leaves Plaintiff to his proofs.
155. These Defendants neither admit nor deny the allegations set
forth in Paragraph 155 of Count Sixteen of Plaintiff's First
Amended Complaint and hereby leaves Plaintiff to his proofs.
| 156. These Defendants neither admit nor deny the allegations set
| forth in Paragraph 156 of Count Sixteen of Plaintiff’s First
Amended Complaint and hereby leaves Plaintiff to his proofs.
157. These Defendants neither admit nor deny the allegations set
forth in Paragraph 157 of Count Sixteen of Plaintiff’s First
Amended Complaint and hereby leaves Plaintiff to his proofs.

COUNT XVII

AS AND FOR A SEVENTEENTH CAUSE OF ACTION, THE
MANUFACTURER (S), DESIGNER(S), AND SELLER (S)

 

OF THE FACIAL RECOGNITION TECHNOLOGY EXHIBITED
MALICE OR SHOCKING DISREGARD SO THAT
PUNITIVE DAMAGES ARE APPROPRIATE

 

158. Defendants, John E. McCormac (improperly pled as John E.

McCormack) Mayor of Woodbridge, Robert Hubner Director of the
Case 4¢24-cv-04021- MCA LDW Document 3-1 Filed 03/29/21 Page 22 of 29 PagelD: 85

Woodbridge Police, Township of Woodbridge, City of Woodbridge |

Police Officer Andrew Lyszk and Woodbridge Police Sergeant Joseph
Licciardi, hereby incorporate and re-assert each and every response
as set forth in the above-paragraphs as if fully stated herein.
159. These Defendants neither admit nor deny the allegations set
forth in Paragraph 159 of Count Seventeen of Plaintiff’s First
Amended Complaint and hereby leaves Plaintiff to his proofs.
160. These Defendants neither admit nor deny the allegations set
forth in Paragraph 160 of Count Seventeen of Plaintiff’s First
Amended Complaint and hereby leaves Plaintiff to his proofs.
WHEREFORE, Defendants demand judgment dismissing Plaintiff’s
First Amended Complaint with Prejudice, attorney’s fees and costs
and for such other relief as this Court may deem proper and just.
FIRST SEPARATE DEFENSE
Any and all injuries and damages that Plaintiff may have
sustained were caused by Plaintiff's sole actions.
SECOND SEPARATE DEFENSE
Any and all injuries and damages that Plaintiff may have
sustained were caused by Plaintiff's comparative negligence.
THIRD SEPARATE DEFENSE
Any and all injuries and damages that Plaintiff may have
sustained were caused solely by the negligence of third persons
over whom these Defendants had no control.
FOURTH SEPARATE DEFENSE
Any and all injuries and damages that Plaintiff may have

sustained were caused solely by the negligence of third parties not
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 23 of 29 PagelD: 86

| parties to this suit and unknown to these Defendants.

FIFTH SEPARATE DEFENSE
Plaintiff’s Complaint fails to state a cause of action upon
which relief may be granted.
SIXTH SEPARATE DEFENSE
Plaintiff's cause of action is barred by the applicable
Statute of Limitations.
SEVENTH SEPARATE DEFENSE
Defendants did not violate any duty owed to Plaintiff under
common law, statute, regulations and/or standards.
EIGHTH SEPARATE DEFENSE
Defendants conduct was not negligent which negligence was the
proximate or producing cause of any injuries or damages alleged by
Plaintiff.
NINTH SEPARATE DEFENSE
Defendants conduct was not the proximate cause of Plaintiff's
alleged damages.
TENTH SEPARATE DEFENSE
This Court lacks subject matter jurisdiction over the subject
matter alleged in Plaintiff’s Complaint.
ELEVENTH SEPARATE DEFENSE
Plaintiff's alleged damages were due to unavoidable
circumstances and causes beyond the control or fault of these

Defendants.
|
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 24 of 29 PagelD: 87

TWELFTH SEPARATE DEFENSE
Plaintiff’s alleged damages were caused by his own willful and
illegal conduct.
THIRTEENTH SEPARATE DEFENSE
The intentional, unlawful and/or criminal conduct of the
Plaintiff is the direct and proximate cause of his alleged damages,
if any.
FOURTEENTH SEPARATE DEFENSE
Defendants expressly and specifically reserve and implead any
and all rights, remedies and immunities pursuant to the provisions
of the New Jersey Tort Claims Act, N.J.S.A. 59:1-1, et seq., and,
as such, the Plaintiff is barred from recovery.
FIFTEENTH SEPARATE DEFENSE
Defendants assert all of the immunities, rights and privileges
afforded by the New Jersey Tort Claims Act, N.J.S.A. 59:1-1, et
seq., including but not limited to Sections 2-2,2-3,2-6,2-7,3-1,3-
2,3-7,4-1,4-2,4-3,4-4,4-5,4-6,4-7,4-8,4-9,8-3,8-4,8-5,8-6,8-7,8-
8,8-9, 8-10,9-2,9-3,9-4 and 9-6.
SIXTEENTH SEPARATE DEFENSE
Defendants are immune from liability for any damages for pain

and suffering pursuant to N.J.S.A. 59:9-2(d).

SEVENTEENTH SEPARATE DEFENSE

 

Defendants, if involved at all, acted within the scope of
their authority and in good faith in the performance of their
duties and therefore these Defendants are entitled to qualified

immunity.
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 25 of 29 PagelD: 88

EIGHTEENTH SEPARATE DEFENSE
These Defendants, if involved at all, acted reasonably and
properly under the circumstances.
NINETEENTH SEPARATE DEFENSE

These Defendants acted at all times with probable cause.
| TWENTIETH SEPARATE DEFENSE

These Defendants deny the allegations of improper conduct as
set forth in Plaintiff's Complaint; however, the alleged misconduct _
| does not rise to the level of a constitutional violation.
| TWENTY-FIRST SEPARATE DEFENSE
Defendants, in carrying out their duties, acted in good faith
and without malicious intent to deprive Plaintiff of his
| constitutional rights.
| TWENTY-SECOND SEPARATE DEFENSE
Plaintiff has failed to exhaust her State and/or

administrative remedies.

TWENTY-THIRD SEPARATE DEFENSE

 

Plaintiff's claims are barred by the doctrines of res judicata
and collateral estoppel.
TWENTY-FOURTH SEPARATE DEFENSE
Plaintiff’s claims are barred by the doctrine of laches.
| TWENTY-FIFTH SEPARATE DEFENSE
Plaintiff's claims are barred by the doctrine of unclean

hands.
|
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 26 of 29 PagelD: 89 |

TWENTY-SIXTH SEPARATE DEFENSE

 

These Defendants did not deny Plaintiff of any constitutional
protections or otherwise violate he civil rights under the United
States Constitution or the Constitution of the State of New Jersey.

TWENTY-SEVENTH SEPARATE DEFENSE |

Plaintiff's action has been commenced in bad faith and with)
the intent to harass these Defendants and cause these Defendants to
incur great sums of money to defend this cause of action, and|
therefore these Defendants will seek reimbursement of their
attorney’s fees and costs pursuant to N.J.S.A. 2A:15-59.1.

TWENTY-EIGHT SEPARATE DEFENSE

These Defendants are shielded from liability for civil damages
because the alleged conduct did not violate clearly established
statutory and/or constitutional rights of which a reasonable person

would have known.

TWENTY-NINTH SEPARATE DEFENSE

 

These Defendants are protected by a qualified privilege and

thus Plaintiff is barred from any recovery herein.
THIRTIETH SEPARATE DEFENSE

Plaintiff's claims are not actionable because there is no,
evidence or allegation that the alleged governmental misconduct was
the result of deliberate indifference by these Defendants.

THIRTY-FIRST SEPARATE DEFENSE

At all times relevant hereto, these Defendants had the legal

right to detain and restrain Plaintiff for purposes of the

protection of these Defendants and other members of the public;
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 27 of 29 PagelD: 90

| Said detention was reasonable in both type and length.
THIRTY-SECOND SEPARATE DEFENSE
Without admitting that any physical contact occurred, that at
the time and place of the acts complained of in the First Amended
Complaint, Plaintiff was making a disturbance in a public place at

which time these Defendants proceeded to restrain and contain

Plaintiff.
| THIRTY-THIRD SEPARATE DEFENSE
At no time relevant to this litigation was Plaintiff deprived
| of life, liberty or property thereby precluding Plaintiff from
maintaining any causes of action for violation of civil rights.
THIRTY-FOURTH SEPARATE DEFENSE
At all times relevant to this litigation, Defendants acted in
good faith and with probable cause and entertained an honest,
reasonable belief that the actions of these Defendants were
reasonable and necessary thereby precluding Plaintiff from
maintaining any causes of action for violation of civil rights.
THIRTY-FIFTH SEPARATE DEFENSE
These Defendants were under a legal duty to arrest Plaintiff.
| THIRTY-SIXTH SEPARATE DEFENSE
The conduct of these Defendants did not deprive Plaintiff of
his rights, privileges or immunities secured by the Constitution or
laws of the United States.
THIRTY-SEVENTH SEPARATE DEFENSE

These Defendants were under a legal duty to arrest Plaintiff.
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 28 of 29 PagelD: 91

| THIRTY-EIGHTH SEPARATE DEFENSE
Plaintiff failed to properly comply with the notice provisions
of the New Jersey Tort Claims Act.
THIRTY-NINTH SEPARATE DEFENSE
At no time relevant to this litigation was Plaintiff deprived
of life, liberty, or property thereby precluding Plaintiff from
| maintaining any causes of action for any violation of civil rights.
FORTIETH SEPARATE DEFENSE
|
These Defendants is entitled to absolute immunity.
FORTY-FIRST SEPARATE DEFENSE
All of the acts of these Defendants were performed in their
official capacities and they had no personal animus towards
Plaintiff and therefore all claims that these Defendants acted in
| their individual capacities and with malice or ill-will should be
| dismissed.
| FORTY-SECOND SEPARATE DEFENSE

Punitive Damages cannot be awarded against these Defendants.

FORTY-THIRD SEPARATE DEFENSE

 

These Defendants reserve the right to present any defense
and/or immunity permitted under N.J.S.A. 10:6-1 et. seq.
FORTY-FOURTH SEPARATE DEFENSE
These Defendants have no policy, scheme, practice nor custom)
to violate the constitutional rights of any of their citizens, nor
do these Defendants have a custom, policy, scheme or practice to

tolerate or permit any violation of constitutional rights and

therefore Plaintiff's Complaint should be dismissed.
|
Case 2:21-cv-04021-MCA-LDW Document 3-1 Filed 03/29/21 Page 29 of 29 PagelD: 92

FORTY-FIFTH SEPARATE DEFENSE
These Defendants have trained police officers employed by the |
Township of Woodbridge Police Department in accordance with the New|
Jersey State Training Commission, the Attorney General Guidelines,
and the Rules and Regulations of the Township of Woodbridge Police
Department, and therefore, any claims of Plaintiff alleging
improper training should be dismissed.
JURY DEMAND
Pursuant to Federal Rule Civil Procedure 38(b), the Defendants
demand a trial by jury as to all issues involved herein. |
DEMAND FOR DAMAGES
These Defendants demand a written statement of the amount of
damages claimed within ten (10) days after service thereof.
DESIGNATION OF TRIAL COUNSEL
Please be advised that Fredrick L. Rubenstein, Esq. is hereby
designated as trial counsel on behalf of the Defendants.

JAMES P. NOLAN AND ASSOCIATES
Attorneys for Defendants

st

By:
Frédrick—bh--Rubenstein, Esq.
Dated: March 26, 2021
